ORDER
The Disciplinary Review Board having filed a report with the Court on June 15,1995, recommending that JEFFREY R. POCARO of SUMMIT, who was admitted to the bar of this State in 1982, be suspended from the practice of law for a period of one year for his admitted violation of RPC 8.4(b) and (c), respondent having engaged in fraudulent conduct while acting as attorney for the borrower in a sale-leaseback transaction involving race horses, and good cause appearing;
It is ORDERED that JEFFREY R. POCARO is hereby suspended from practice for a period of one year, effective September 30, 1995, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.